DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are recites the limitation "the via" and “the inner-layer land” in claim 1, line 18 lack antecedent basis and confusing because it’s unclear as to which via and inner-layer land been referred to.  There is insufficient antecedent basis for this limitation in the claim.

This application is in condition for allowance except for the following formal matters: 
“the via and the inner-layer land” (claim 1, line 18) should be changed to: --the via and the inner-layer land the test coupon region--.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

The following is an examiner’s statement of reasons for allowance:  the prior art fails to teach or suggest the method of inspecting a printed wiring board comprising exposing at least a one outer-peripheral portion of the inner-layer land in test couple region to find the center coordinate of the inner-layer land in the test coupon region and determining alignment accuracy between the via and the inner-layer land in the test region based the misalignment amount between the center coordinates of the inner-layer land and of the via in the test couple region in combination with other limitations as set for in claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent 9,490,181 to Chung disclose the method for compensating the misalignment of conductive patterns on the wiring.  U.S. Patent 7,333,346 to Miyagawa et al disclose a method for evaluating the circuit board having a test coupon by measuring and calculating resistance of terminals.  U.S. Patent 4,510,446 to Braun et al disclose test coupons for determining the registration of subsurface layers in the multilayer wiring board.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONGHAI D NGUYEN whose telephone number is (571)272-4566. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DN/								/DONGHAI D NGUYEN/September 10, 2022 	                                           Primary Examiner, Art Unit 3729